Citation Nr: 1748204	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. Paul, Minnesota


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $19,282.60 was properly created.

(The issue of entitlement to an increased rating for persistent depressive disorder (dysthymia) will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 letter by the VA Debt Management Center in Saint Paul, Minnesota.  It notified the Veteran that VA overpaid $19,282.60 in compensation and pension benefits and it intended to collect this overpayment.  

In October 2016, the attorney notified VA that the Veteran revoked representation.  The Veteran has not appointed another representative.  

The issue of entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $19,282.60 has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ, specifically the VA Committee on Waiver and Compromises (Waiver Committee) at the VA Debt Management Center (DMC), for appropriate action, to include sending the appropriate forms to the Veteran.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran and his attorney entered into a valid fee agreement allowing for direct payment from VA to the attorney of 20 percent of the retroactive award he received for an earlier effective date for an award of a total disability rating based upon individual unemployability (TDIU). 

2.  The Veteran knew or should have known that VA did not make this direct payment to the attorney. 

3.  VA's failure to make this direct payment did not constitute a reduction or discontinuance and also did not constitute sole administrative error. 


CONCLUSION OF LAW

The overpayment of accrued benefits in the amount of $19,282.60 was properly created.  38 U.S.C.A. §§ 501, 5112, 5314, 5904 (West 2014); 38 C.F.R. §§ 1.911, 1.912a, 3.500(b)(2), 14.636 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the Veterans Claims Assistance Act (VCAA) is inapplicable to debt validity claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran has been appropriately notified of the decisions made in this case and has had an adequate opportunity to present evidence and argument.  He has not specifically identified any due process deficiency.  See also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Analysis

The legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911. 

Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  This notification was performed in a March 2013 letter.

The debtor has the right to dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  These rights can be exercised separately or simultaneously.  38 C.F.R. § 1.911(c).  In this case, the Veteran has also requested a waiver of the debt in question, but it has not been considered by the AOJ and it is not before the Board.  The issue of a waiver has been referred to the AOJ for consideration in the first instance.  38 C.F.R. § 19.9(b).  Consequently, this decision is limited to determining whether the underlying overpayment was validly created. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.

Generally, there are only two circumstances, which will lead to a determination that an overpayment was not properly created.  First, if it is established that the appellant is legally entitled to the benefits in question, the debt being assessed is not valid and the overpayment was not properly created.  Second, where the appellant is not legally entitled to the benefits, there are certain circumstances where a showing that VA was solely responsible for the appellant being erroneously paid benefits can form the basis for finding that the overpayment was not properly created.  In this regard, the effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

By statute, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  Further, a fee pursuant to a statutory "direct payment" fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C.A. § 5904(d)(2)(A)(i). 

Such an agreement will be honored by VA only if the following conditions are met: (i) The total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (ii) The amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or Veteran; and (iii) The award of past-due benefits results in a cash payment to a claimant or a Veteran from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1) (formerly 38 C.F.R. § 20.609(e)). 

When VA grants entitlement to a benefit, notice of the award must also notify the claimant of . . . the amount of any benefits VA is withholding and the reason for the withholding.  VA Adjudication Procedures Manual "Live Manual" (M21-1) III.v.2.B.1.b. 

The record includes a valid attorney fee agreement signed by the Veteran and attorney that was received by VA in April 2009.  

In March 2011, the Board awarded an earlier effective date of February 1, 1982 for entitlement to a total disability rating based upon individual unemployability (TDIU).  The RO issued a December 2011 decision implementing the award.  

On February 15, 2012, the RO calculated the past due disability benefits by subtracting the previously paid disability benefit amount beginning February 1, 1982 through February 28, 1989 ($28,443.00) from the amount of a TDIU award over this same period ($124,856.00).  The past-due benefit totaled $96,413.      

On February 17, 2012, VA Form 21-0820 Report of General Information was created.  The RO called the attorney and left a message to call back about his representation of the Veteran.  The RO then contacted the Veteran to inquire as to whether he had a fee agreement with the attorney.  The Veteran responded that he did not have a fee agreement and desired to pay the attorney directly. 

On February 22, 2012, the RO issued a decision regarding the entitlement amount with implementation of a TDIU award beginning February 1, 1982 with notice to the attorney.  It informed him that the payment would cover the initial amount due under this award minus any withholdings.  It notified him that additional payment for dependents was included, but that the decision was processed based upon a temporary claims folder as to prevent further delay.  The RO noted that if the original claims folder included conflicting information the compensation amount may change and an overpayment may be created.  He was provided VA Form 21-686c, Declaration of Status of Dependents for any changes.  

On February 29, 2012, the RO received a letter from the attorney requesting an attorney fee decision based upon the April 2009 contingency fee agreement.  

In January 2013, the RO informed the Veteran that his attorney had filed a valid direct-pay fee agreement and the awarded past-due benefits in February 2012 were subject to the agreement.  VA had failed to withhold $19, 282.60 for attorney fees, which is 20 percent of the past due benefits.  

In February 2013, the attorney acknowledged the decision to award attorney fees in the amount of $19,282.60.  He submitted a signed statement from the Veteran confirming agreement with the January 2013 Attorney Fee Eligibility Decision,  waiving the 60 day appeal period and allowing immediate release of withheld attorney fees.       

In March 2013, the RO issued a letter confirming payment of $19,182.60 to the attorney after deducting a $100.00 assessment fee for his representation of the Veteran in connection with a December 30, 2011 benefit award.  

In a separate March 2013 letter, the RO informed the Veteran that attorney fee payment had been issued and an overpayment was created.  It informed him that a separate letter will explain the overpayment and how to repay the debt.  

In April 2013, the VA Debt Management Center (DMC) issued a notice of withholding based upon $19,282.60 overpayment effective June 1, 2013.  The Veteran was notified about his right to dispute the validity of the debt, request a waiver, or pay off the debt.  

In April 2013, the Veteran's attorney submitted a notice of disagreement (NOD) on his behalf.  He requested an appellate review of the determination that an overpayment occurred.  He also requested a waiver of overpayment due to VA fault and financial hardship.  

In his January 2014 substantive appeal, the Veteran's attorney requested a waiver of indebtedness.  He also cited a copy of the Attorney fee agreement directing VA to withhold the attorney fee.  

Upon review, the Board finds that the Veteran's attorney was clearly entitled to attorney's fees pursuant to the April 2009 fee agreement.  38 C.F.R. § 14.636(h)(1).  The attorney was duly appointed as the Veteran's representative in April 2007 and filed a valid April 2009 fee agreement.  The attorney provided representation for the March 2011 Board decision that resulted in an award of past due benefits.  In February 2012, the RO contacted the Veteran to inquire about the attorney fee payment.  Based upon the Veteran's report that he did not have an attorney fee agreement and desired to pay the attorney himself, the RO then released payment for the past due benefits without withholding for the attorney fees.  The amount VA paid in March 2013 to the attorney is 20 percent of past due benefits from the December 2011 rating decision less the assessment fee.  

As to any administrative error, the statutory and regulatory provisions pertaining to such error only allow for a finding of improper creation only in cases that involve a discontinuation or reduction of benefits (i.e. compensation, dependency and indemnity compensation, or pension).  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2).  For example, a reduction in compensation benefits would take place when a Veteran had been receiving monthly compensation at the 50 percent rate remained incarcerated for 61 days or more, resulting in the necessity to pay him at the 10 percent monthly compensation rate for as long as that incarceration continued.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Similarly, a discontinuation in pension benefits would occur when a Veteran began receiving additional monthly income that resulted in his income exceeding the maximum annual pension rate. See 38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  In this case, neither of these types of situation is present, as the Veteran underwent no change in circumstances and VA did not reduce or discontinue any ongoing benefit payment.  Instead, VA simply failed to withhold 20 percent of the single, total lump sum past due benefits payment awarded to the Veteran for the Veteran's attorney fees pursuant to a valid fee agreement.  Thus, while the VA action was clearly erroneous, the error was not made in relation to any reduction or discontinuance but merely in relation to a distribution.  Consequently, it cannot be construed as the type of action, which would lead to the improper creation of an overpayment.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2). 

Even assuming without conceding that the erroneous distribution could be construed as involving reduction or discontinuance, the erroneous February 2012 payment was not due to sole VA administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  The RO specifically contacted the Veteran immediately prior to payment to inquire about the attorney fee.  The Veteran was aware or should have been aware of the attorney fee agreement he signed and his attorney filed with VA in April 2009.  

In VA Fast Letter 11-12 (April 6, 2011), VA's Office of General Counsel (OGC) advised that VA is authorized to recoup overpayments to VA claimants if VA fails to withhold attorney or agent fees pursuant to a direct-pay fee agreement.  VA will continue its current procedure of paying attorneys or agents who are eligible for a fee.  After the fee is paid, VA will recoup the overpayment from the claimant.  Although this Fast letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, 1.3.C.7.e.  The Board notes that VA Fast Letters and the Manual are not mandatory, binding authorities.  DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals").  However, they are intended to provide information and guidance to VA and the Board.

In light of the above, and as the Veteran and his prior representative have not presented any further bases for why the debt is not valid, the Board finds that it was properly created.


ORDER

The $19,282.60 overpayment as a result of a failure to withhold an attorney fee award from the Veteran's past-due benefits was properly created.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


